DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/11/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 14 is objected to because of the following informalities:  Line 2 recites “the one or more input” which Examiner believes should be “the one or more inputs”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 2 recites “instructions, when executed on a computing device, implement or perform a method” which Examiner believes should be “instructions that, when executed on a computing device, implement or perform a method”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “behavior capture/evaluation logic”, “learning/training logic”, “transfer/execution logic”, “detection/collection logic”, “integration logic”, and “communication/compatibility logic” in claims 1-3, 5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the expressions, the motions" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which expressions and motions are being referred to, the perception expressions recited in Lines 4-5 of claim 2, the expressions and motions recited in Line 7 of claim 2, or the behavior expressions and body motions recited in Lines 2 and 3 of claim 3.  Examiner suggests clarifying the language and has interpreted the limitation to be referring to the expressions and motions recited in Line 7 of claim 2.
Claim 10 recites the limitation "the expressions, the motions" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which expressions and motions are being referred to, the perception expressions recited in Lines 3-4 of claim 9, the expressions and motions recited in Line 5 of claim 9, or the behavior expressions and body motions recited in Lines 2 and 3 of claim 10.  Examiner suggests clarifying the language and has interpreted the limitation to be referring to the expressions and motions recited in Line 5 of claim 9.
Claim 13 is dependent on claim 10, and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 21 recites the limitation "the expressions, the motions" in Line 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which expressions and motions are being referred to, the perception expressions recited in Lines 3-4 of claim 20, the expressions and motions recited in Line 5 of claim 20, or the behavior expressions and body motions recited in Lines 2 and 3 of claim 21.  Examiner suggests clarifying the language and has interpreted the limitation to be referring to the expressions and motions recited in Line 5 of claim 20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  
Claims 15 and 20-24 define a “machine-readable medium” (or medium) embodying functional descriptive material.  
"The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent." Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010), available at http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20.
Line 35 of Page 30 to Lines 1-5 of Page 31 of the Specification recites various implementations of the claimed machine-readable medium, “A machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMS…or other type of media/machine readable-medium suitable for storing machine-executable instructions”. As the Specification merely lists examples of a machine-readable medium, the broadest reasonable interpretation of the machine-readable medium could be taken to encompass signals.  Signals are nothing but the physical characteristics of a form of energy, and as such is non-statutory natural phenomena (See MPEP § 2106 I).  Thus, claims 15 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hemken (US 2017/0028563).
With regards to claim 1, Hemken discloses an apparatus to facilitate transferring of human experiences to autonomous machines, the apparatus comprising: 
one or more sensors to sense one or more inputs relating to a user (Para. 0033 lines 1-25, 0034 lines 1-6, "sensors" "video and/or audio capture devices"); 
behavior capture/evaluation logic (Para. 0064 lines 1-3, "processor") to evaluate the one or more inputs to capture one or more behavior traits of the user (Para. 0034 lines 1-6, 0036 lines 1-13, "motions and movements" "gestures"); 
learning/training logic (Para. 0064 lines 1-3, "processor") to train a neural network model based on the one or more behavior traits (Para. 0041 lines 1-6, 0042 lines 1-5, 0045 lines 8-15, 0051 lines 1-20, Fig. 7, "training" "sensors"); and 
transfer/execution logic (Para. 0064 lines 1-3, "processor") to apply the trained neural network model to the apparatus to facilitate the apparatus to adopt the one or more behavior traits to behave as the user (Para. 0031 lines 1-4, 0036 lines 1-13, 0045 lines 8-15, 0046 lines 1-5, 0050 lines 1-14, Fig. 6, "exhibit" "generate refined intelligent behavior or actions by the robot").  
With regards to claim 2, Hemken discloses the apparatus of claim 1, further comprising; detection/collection logic to collect the one or more inputs (Para. 0033 lines 1-25, 0034 lines 1-6, 0064 lines 1-3, "processor" "sensors"), the one or more inputs including at least one of user perception inputs and user behavior inputs (Para. 0034 lines 1-3, 0036 lines 1-9, "movement" "gestures"); wherein the user perception inputs comprise one or more of body positions, perception expressions, movements, sounds or voices, identifications, genders, and categories (Para. 0034 lines 1-3, 0036 lines 1-9, "movement"); and wherein the learning/training logic is to train the neural network model in one or more of expressions, motions, and sequences based on the user perception inputs (Para. 0041 lines 1-6, 0042 lines 1-5, 0045 lines 8-15, 0051 lines 1-20, Fig. 7, "training" "sensors").  
With regards to claim 3, Hemken discloses the apparatus of claim 2, wherein: the user behavior inputs comprise one or more of behavior expressions, head and body gestures, body motions, and speeches (Para. 0034 lines 1-3, 0036 lines 1-9, "gestures" "gait"); and wherein the learning/training logic is to train the neural network model in one or more of the expressions, the motions, and the sequences based on the user behavior inputs (Para. 0041 lines 1-6, 0042 lines 1-5, 0045 lines 8-15, 0051 lines 1-20, Fig. 7, "training" "sensors").  
With regards to claim 4, Hemken discloses the apparatus of claim 1, wherein: the one or more sensors are coupled to one or more of cameras hosted by at least one of the apparatus and an integration system coupled to the apparatus over a communication medium (Para. 0005 lines 9-13, 0033 lines 1-28, 0042 lines 1-5,  "video and/or audio capture devices" "sensor apparatus"); wherein the integration system comprises an exoskeleton sensing sub-system and an expression capturing sub-system (Para.0033 lines 1-25, 0036 lines 1-9, 0038 lines 1-9, "sensor apparatus"); wherein the apparatus comprises an autonomous machine including one or more of a robot, a self- driving vehicle, a self-flying vehicle, a self-floating vehicle, and a self-operating device (Para. 0033 lines 1-4, 0036 lines 9-16, "autonomous robot"); and wherein the communication medium comprises one or more of a cloud network, a proximity network, and the Internet (Para. 0005 lines 9-13, "local or remote network").  
With regards to claim 5, Hemken discloses the apparatus of claim 4, further comprising: integration logic (Para. 0064 lines 1-3, "processor") to facilitate the integration system via integration of the exoskeleton sensing sub-system with the expression capturing sub-system (Para. 0036 lines 1-9, 0038 lines 1-9, 0041 lines 1-8, "sensor apparatus" "sensor set"); and communication/compatibility logic (Para. 0064 lines 1-3, "processor") to facilitate compatibility and communication between at least two or more of the apparatus, the exoskeleton sensing sub-system, and the expression capturing sub- system (Para. 0005 lines 9-13, 0036 lines 9-16, 0042 lines 1-5, communication between robot and sensor apparatus).
With regards to claim 6, Hemken discloses the apparatus of claim 2, wherein application of the trained neural network model to the apparatus comprises a transfer of user experiences determined based on at least one of the user perception inputs and user behavior inputs to the apparatus such that the apparatus behaves as the user (Para. 0005 lines 3-6, 0031 lines 1-4, 0034 lines 1-3, 0036 lines 1-13, 0046 lines 1-5, 0050 lines 1-14, Fig. 6, "movement" "gestures" "exhibit" "generate refined intelligent behavior or actions by the robot").
With regards to claim 7, Hemken discloses the apparatus of claim 1, wherein: evaluation of the one or more inputs comprises a determination of the one or more behavior traits of the user based on one or more environments, wherein an input relating to the user in a first environment is interpreted as a first behavior trait, wherein the input relating to the user in a second environment is interpreted as a second behavior trait that is distinct from the first behavior trait, and wherein the learning/training logic is to train the neural network model based on relevance of the one or more environments (Para. 0046 lines 1-5 and 9-16, 0048 lines 1-16, 0049 lines 5-32, 0050 lines 1-14, 0051 lines 1-20, "environment-centric data" "behavior…determined by the surrounding environmental…").
With regards to claims 8-12 and 14, they recite the functions of the apparatus of claims 1-5 and 7, respectively, as processes.  Thus, the analyses in rejecting claims 1-5 and 7 are equally applicable to claims 8-12 and 14, respectively.
With regards to claim 13, Hemken discloses the method of claim 10, wherein: applying of the trained neural network model to the computing device comprises transferring user experiences determined based on at least one of the user perception inputs and user behavior inputs to the computing device such that the computing device behaves as the user (Para. 0005 lines 3-6, 0031 lines 1-4, 0034 lines 1-3, 0036 lines 1-13, 0046 lines 1-5, 0050 lines 1-14, Fig. 6, "movement" "gestures" "exhibit" "generate refined intelligent behavior or actions by the robot").
With regards to claims 15 and 20-24, they recite the apparatus of claims 1-6, respectively, as at least one machine-readable medium comprising a plurality of instructions, when executed on a computing device, implement or perform the functions.  Hemken discloses the machine-readable medium (Para. 0067 lines 1-17, “memory” “executable program instructions” “processor”).  Thus, the analyses in rejecting claims 1-6 are equally applicable to claims 15 and 20-24, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference Latta et al. (US 8,487,938) discloses where the same input performed in a different environment is interpreted as a different behavioral trait and training a neural network based on context of different environments.
Applicants are also directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662